    Case 2:20-cv-02830-LMA-MBN Document 56 Filed 06/11/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


THERESA SCHULTZ                                               CIVIL ACTION

VERSUS                                                            No. 20-2830

ROUSE’S ENTERPRISES, L.L.C.                                       SECTION I


                                     ORDER

     Due to a scheduling conflict,

     IT IS ORDERED that the pretrial conference currently scheduled for June

17, 2021 is CONTINUED to THURSDAY, JUNE 24, 2021 at 11:00 A.M.



     New Orleans, Louisiana, June 11, 2021.



                                       _______________________________________
                                                 LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE
